Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-13-00262-CR

                                     Dwight HAMPTON,
                                         Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR6905
                        Honorable Maria Teresa Herr, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, we delete the phrase “IT IS FURTHER
ORDERED DEFENDANT AN AFFIRMATIVE FINDING OF 3G OFFENSE” from the trial
court’s judgment. The trial court’s judgment is AFFIRMED AS MODIFIED.

       SIGNED May 28, 2014.


                                                _____________________________
                                                Luz Elena D. Chapa, Justice